Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 8, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158408(72)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  In re ROBERT E. WHITTON REVOCABLE                                                                    Elizabeth T. Clement
  TRUST.                                                                                               Megan K. Cavanagh,
  _________________________________________                                                                             Justices


  MOLLY MICHALUK,
           Petitioner-Appellant,
                                                                     SC: 158408
  v                                                                  COA: 337828
                                                                     Oakland PC: 2016-372116-TV
  EDDIE WHITTON and RICHARD WHITTON,
  Successor Trustees of the ROBERT E. WHITTON
  REVOCABLE TRUST,
               Respondents-Appellees.
  _________________________________________/

         On order of the Chief Justice, the motion of respondents-appellees to adjourn the
  case from the December 2019 session of the Court is GRANTED. The clerk is directed to
  reschedule the case for oral argument at the January 2020 session of the Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 8, 2019

                                                                               Clerk